Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1. 5. 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (Pat. No 4,701,598); hereinafter Cooper.
Cooper teaches a method of maintaining pipework and/or storage vessels at predetermined process temperatures by using heat tracing tape and power control system. A heat tracing tape which can be cut to required lengths has a heating element including two lengths of woven or braided resistance wire each in the form of a flat strip. The strips are encased in extruded silicone rubber whereby they are spaced from one another. The strips are electrically connected at one end by a connector and the tape is .
Claims 1 and 7 are further rejected under 35 U.S.C. 103 as being unpatentable over Murai Japan Doc. Showa 45-19944); hereiafter Murai.
Murai teaches a woven fabric tape-shaped electric wire on which fibers are used for weft threads and a plurality of insulating conductors are formed as warp threads. The tape-shaped electric wires can be used as electric wires for equipment wiring such as electronic computers and communication equipment. The woven fabric that includes synthetic fibers and a plurality of electric wires is heat-sealed, Additionally Murai teach that in addition to plain weave, weaves such as twill and satin weaves are within the Murai teaching. Also within the scope of the Murai teaching are multi-layered woven fabric structure. It would have been obvious to provide a method of forming a conductor including aligning multiple strands of conductive tape adjacent each other, braiding the strands of flat conductive tape to each other by sequentially bending one of the strands of the conducive tape over the other strands of the conductive tape to create a braided flat conductive tape and connecting each end of the braided flat conductive tape to an .
     Claims 1 and 7 are further rejected under 35 U.S.C. 103 as being unpatentable over Kato Japan Doc. Showa 63-129918); hereinafter Kato.
Kato teaches multiple first flexible coper wires braided into a tape. A ground wire having an adhesive thereon is also provided.  Additionally Kato teaches a strip-shaped flat knitted copper wire (11) wherein crimp terminal (14) is pressed onto the end of the flat braided copper wire (11).  Additionally Kato teaches a second flexible copper wire is woven into a strip. A ground wire is wrapped around the electric wire. The strip-shaped flat braided copper wire can be connected to an equipment panel (10). The tape-shaped wire i.e. flexible wire having a grounding wire is used to provide a shield against electromagnetic interference. It would have been obvious to provide a method of forming a conductor including aligning multiple strands of conductive tape adjacent each other, braiding the strands of flat conductive tape to each other by sequentially bending one of the strands of the conducive tape over the other strands of the conductive tape to create a braided flat conductive tape (1) and connecting each end of the braided flat conductive tape to an electrical assembly for carrying electrical current therethrough (Cf. e.g. Fig.2). As applied to Claim 7 Kato teaches a flat knitted/braided flexible copper .
Claims 2-4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9-13 are held to be allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CARL J ARBES/           Primary Examiner, Art Unit 3729